Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Part III   DETAILED ACTION

	Specification
1.	This action is responsive to communications filed October 01, 2020.  This application is a continuation of application 16/162,040 filed 10/16/2018, now U.S. Patent #10,802,895 
which is a continuation of application 15/362,538 filed 11/28/2016, now U.S. Patent #10,127,090 which is a continuation of 13/948,990 filed 07/23/2013, now U.S. Patent #9,535,771 which is a continuation of 12/909,751 filed 10/21/2010, now U.S. Patent #8,516,198 which is a division of 11/620,688 filed 01/07/2007, now U.S. Patent #7,827,358.  Claims 74-111 are presented for examination.  Claims 1-73 have been canceled.

2. 	The Information Disclosure Statement filed October 01, 2020 have been reviewed and considered by the Examiner.


	Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



4. 	Claims 74-93 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,535,771.  Although the conflicting claims are not identical, they are directed to the same invention of system and method for determining a usage level of a memory device to notify a running application to perform memory reduction operations selected based on the memory usage level.  The conflict claims are not patentably distinct from each other because claims 1-20 in US Patent No. 9,535,771 fully encompasses claims 74-93 in the instant application and thus claims 74-93 of the instant application is an obvious anticipation of claims 1-20 in US Patent No. 9,535,771 based on the anticipation doctrine of In re Goodman, see table below:
Current Application
Patent 9,535,771
Claim 74.  A machine readable non-transitory storage medium having instructions which, when executed by a machine, cause the machine to perform a 
Claim 1.  A machine readable non-transitory storage medium having instructions which, when executed by a machine, cause the machine to perform a 
Claim 75.  The medium as in claim 74 wherein the selected one or more applications are selected based on a recency based priority list which is dynamic and wherein the memory reduction operation is optional and wherein the notifying includes providing a notification that includes the usage level and using a 
Claim 2.  The medium as in claim 1 wherein the selected one or more applications are selected based on a recency based priority list which is dynamic and wherein the memory reduction operation is optional and wherein the notifying includes providing a notification that includes the usage level and using a 
Claim 76.  The medium as in 

claim 75 wherein the memory 

reduction operation includes 

archiving a state of an 

application in a condensed

format. 

Claim 3.  The medium as in claim 2 wherein the memory reduction operation includes archiving a state of an application in a condensed format.
Claim 77.  The medium as in claim 74 wherein the selected one or more applications are selected based on a dynamic priority list and wherein the usage level is a numerical value which is related to the amount of memory already in use that is determined prior to the notifying.
Claim 4.  The medium as in claim 1 wherein the selected one or more applications are selected based on a dynamic priority list and wherein the usage level is a numerical value which is related to the amount of memory already in use that is determined prior to the notifying.
Claim 78.  The medium as in claim 74 wherein a first group 
Claim 5.  The medium as in claim 1, wherein a first group 
Claim 79.  The medium as in claim 78 wherein the first notification includes a callback to call an API and the second notification includes a callback to call an API.
Claim 6.  The medium as in claim 5 wherein the first notification includes a callback to call an API and the second notification includes a callback to call an API.
Claim 80.  The medium as in claim 79 wherein the memory reduction operation is optional.
Claim 7.  The medium as in claim 6 wherein the memory reduction operation is optional.
Claim 81.  The medium as in 

claim 80 wherein the memory 

reduction operation includes

archiving a state of an 

application in a condensed

format.
Claim 8.  The medium as in claim 7 wherein the memory 
Claim 83.  The medium as in 

claim 82 wherein the machine 

uses a memory management 

system that operates without

using virtual pages.
Claim 9.  The medium as in claim 8 wherein the machine uses a memory management system that operates without using virtual pages.
Claim 82.  The medium as in claim 74 wherein different usage levels represent different amounts of memory in use.
Claim 10.  The medium as in claim 1 wherein different usage levels represent different amounts of memory in use.
Claim 84.  The medium as in claim 74 wherein the dynamic priority list includes a set of critical user applications that have a static, high priority.
Claim 11.  The medium as in claim 1 wherein the dynamic priority list includes a set of critical user applications that have a static, high priority.
Claim 85.  A machine implemented method comprising: determining a usage level of a 
Claim 12.  A machine implemented method comprising: determining a usage level of a 
Claim 86.  The method as in claim 85 wherein the selected one or more applications are selected based on a recency based priority list which is dynamic and wherein the memory reduction operation is optional and wherein the notifying includes providing a notification that includes the usage level and using a callback and wherein the machine uses a memory 
Claim 13.  The method as in claim 12 wherein the selected one or more applications are selected based on a recency based priority list which is dynamic and wherein the memory reduction operation is optional and wherein the notifying includes providing a notification that includes the usage level and using a callback and wherein the machine uses a memory 
Claim 87.  The method as in

claim 86 wherein the memory

reduction operation includes 

archiving a state of an 

application in a condensed

format. 

Claim 14.  The method as in claim 13 wherein the memory reduction operation includes archiving a state of an application in a condensed format.
Claim 88.  The method as in claim 85 wherein the selected one or more applications are selected based on a dynamic priority list and wherein the usage level is a numerical value which is related to the amount of memory already in use that is determined prior to the notifying.
Claim 15.  The method as in claim 12 wherein the selected one or more applications are selected based on a dynamic priority list and wherein the usage level is a numerical value which is related to the amount of memory already in use that is determined prior to the notifying.
Claim 89.  The method as in

claim 12 wherein a first 

group of the selected one or 

more applications are notified 



specifies the first usage 

level and a second group of 

the selected one or more 

applications are notified with 

a second notification that 

specifies the second usage 

level.
Claim 16.  The method as in claim 12 wherein a first group of the selected one or more applications are notified with 
Claim 90.  The method as in claim 89 wherein the first notification includes a callback to call an API and the second notification includes a callback to call an API.
Claim 17.  The method as in claim 16 wherein the first notification includes a callback to call an API and the second notification includes a callback to call an API.
Claim 91.  The method as in claim 90 wherein the memory reduction operation is optional.
Claim 18.  The method as in claim 17 wherein the memory reduction operation is optional.
Claim 92.  The method as in 

claim 85 wherein different 

usage levels represent 

different amounts of memory in 

use. 

Claim 19.  The method as in claim 12 wherein different usage levels represent 
Claim 93.  The method as in claim 85 wherein the machine uses a memory management system that operates without using virtual pages.
Claim 20.  The method as in claim 12 wherein the machine uses a memory management system that operates without using virtual pages.



Claim Rejections - 35 USC § 102
5.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(e) 	the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
  
6.	Claims 85-88 and 92-93 are rejected under 35 U.S.C. 102(e) as being anticipated by Sechrest et al. (USPN: 7,185,155); hereinafter Sechrest.
As per claim 85, Sechrest discloses a machine implemented method comprises determining a usage level of a memory based on a memory usage determined by an operating system (e.g. see abstract, column 19, lines 14 et seq.), the usage level based on an amount of memory already in use, wherein the usage level is one of a plurality of usage levels; for example, Sechrest discloses the system includes mechanisms directed towards historical memory usage monitoring, memory usage analysis, refreshing memory with highly-valued (e.g., highly utilized) pages, I/O pre-fetching efficiency, and aggressive disk management.  Based on the memory usage information, pages are prioritized with relative values, and mechanisms work to pre-fetch and/or maintain the more valuable pages in memory (e.g. see abstract); selecting one or more applications from a set of applications which are using the memory (e.g. see column 19, lines 14 et seq.); notifying the selected one or more applications of the usage level via an API (Application Programming Interface) to notify the selected one or more applications to perform a memory reduction operation, wherein the API includes the usage level, the plurality of usage levels includes at least some usage levels representing different levels of requested memory reduction (e.g. see column 14, lines 9 et seq.; column 18, lines 27 et seq.).  	As per claim 86, wherein the selected one or more 
 	As per claim 92; Sechrest teaches wherein different usage levels represent different amounts of memory in use or different amount of available memory (e.g. see column 20, lines 31-34). 
Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 74-77 and 82-83 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sechrest et al. (USPN: 7,185,155); hereinafter Sechrest.
   	As per claim 74; Sechrest discloses a machine implemented method comprises determining a usage level of a memory based on a memory usage determined by an operating system (e.g. see memory usage analysis, refreshing memory with highly-valued (e.g., highly utilized) pages, I/O pre-fetching efficiency, and aggressive disk management.  Based on the memory usage information, pages are prioritized with relative values, and mechanisms work to pre-fetch and/or maintain the more valuable pages in memory (e.g. see abstract); selecting one or more applications from a set of applications which are using the memory (e.g. see column 19, lines 14 et seq.); notifying the selected one or more applications of the usage level via an API (Application Programming Interface) to notify the selected one or more applications to perform a memory reduction operation, wherein the API includes the usage level, and the plurality of usage levels includes at least some usage levels representing different levels of requested memory reduction (e.g. see column 14, lines 9 et seq.; column 18, lines 27 et seq.). Sechrest discloses the invention as claimed, Sechrest however does not particularly disclose a machine-readable non-transitory storage medium having instructions therein for implementing said method as detailed above. However, one of ordinary skill in the art 
 	As per claim 75, wherein the selected one or more applications are selected based on a recency based priority list which is dynamic and wherein the memory reduction operation is optional and wherein the notifying includes providing a notification that includes the usage level and using a callback and wherein the machine uses a memory management system that operates without using virtual pages; for example, Sechrest teaches user can also indicate certain lower or higher priority data, e.g., a user who rarely uses an application's help file can manually provide a setting to indicate its low priority to 
 	As per claim 82; Sechrest teaches wherein different usage levels represent different amounts of memory in use or different amount of available memory (e.g. see column 20, lines 31-34). 
	As per claim 83; Sechrest discloses wherein the machine uses a memory management system that operates without using virtual pages; for example, Sechrest teaches determining values for the page data based on the observed need for the page data, each value representative of the observed need for that page data and independent of any physical memory location (e.g. see column 25, lines 9-11).
Allowable subject matters 
. 
	Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-41874187.  The examiner can normally be reached Monday-Friday 8am-4pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-40684098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
TVT/March 11, 2022

/TUAN V THAI/Primary Examiner, Art Unit 2135